DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2022 has been entered.
 Response to Amendment
The amendment filed 29 August 2022 has been entered. Claim(s) 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection to the claims, and every rejection under 35 U.S.C. 112(b) and35 U.S.C. 101previously set forth in the Office Action mailed 29 June 2022 except where noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation recites the limitation “executing the deviation instructions is further based on the detecting the threshold number of deviations”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instructions occurring or not occurring based on the detection of the threshold number of deviations, or if the type of deviation instruction being executed changes based on the detection of the threshold number of deviations. 
Claim 4 recites the limitation “executing the deviation instructions is further based on the detecting the number of deviations that meet the threshold number of deviations within a threshold period of time”. There is insufficient clarity in this limitation. At present, it is not clear whether the claim intends to refer to the act of executing the deviation instruction occurring or not occurring based on the detection of the number of deviations meeting the threshold number of deviations within a threshold period of time, or if the type of deviation instruction being executed changes based on the detection of the number of deviations meeting the threshold number of deviations within a threshold period of time.
Claim 5 recites the limitation “determining the deviation instruction based on criteria”. Claim 5 further recites the limitation “executing the deviation instruction is based on the determined deviation instruction”. There is insufficient clarity in these limitations. As with previous claims, it is not clear what is meant by “based on”, such that it is not clear whether an act of determining the deviation instructions occurs or does not occur depending on the criteria, or if the deviation instruction is different depending on the criteria, or if the manner of determining the deviation instruction is different depending on the criteria. The lack of clarity similarly applies to “executing the deviation instruction”, such that it is not clear if determining the deviation instructions affects whether or not executing is performed, simply changes which instruction is performed, or affects how execution of the instruction occurs.
Claim 8 recites the limitation “a plurality of historical data records identifying different responses to different sets of external stimuli under different environmental conditions”. There is insufficient clarity in this limitation. The current language does not make clear whether the plurality of data records identify responses from other unborn children, or if the records are all recorded from the ‘target’ unborn child of claim 1. The claim is interpreted as referring to responses from other unborn children.
	Claim 8 also recites the limitation “different environmental conditions” in line 3 of the claim. There is insufficient clarity in this limitation; it is not clear whether these environmental conditions are the same as the “set of environmental conditions” of claim 1 (e.g. different ambient temperatures) or some other environmental conditions (e.g. one ambient temperature, one time of day, etc.). The limitation is interpreted as referring to the same set of environmental conditions from claim 1. 
Claims 4, 6, and 9 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 3, 5, and 8, respectively, which have been rejected as indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah ("Prenatal hearing tests?") in view of Penders (US 20180000405 A1), further in view of Granier-Deferre ("Feasibility of Prenatal Hearing Test") further in view of Udoh (US 20160174840 A1).
Regarding claim 1, Shahidullah teaches a method comprising: exposing stimuli to an unborn child where the stimuli are identified by a computing device (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure…a BBC microcomputer controlled the presentation of stimuli) and the type of stimuli is generally identified (see Fig. 1—presentation of light or sound stimuli in a methodology for antenatal detection of deafness); 
Monitoring a response by the unborn child to the stimuli based on the sensor data (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus); 
Detecting a deviation between the response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing a deviation instruction based on the detecting the deviation (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach wherein the method is computer-implemented such that each of the steps of the method is performed by a computing device. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). . Penders further teaches the system may include an accessory that is a wearable device (Paragraph 0011-0012, 0055, 0059—the accessory may be one of a wristband, bra clip, belly patch, support belt, or an accessory integrated into clothing) or an external device (Paragraph 0055—an accessory includes any item that is positionable in proximity to a user, for example on a sleeping surface, on or in an object near the user, on a computing device, in the same room as the user, carried by the user…), where the accessory may include a sensor (Paragraph 0059) where the sensor may be a physiological sensor, an acoustic sensor, an ultrasound sensor, an optical sensor, and/or a temperature sensor (Paragraph 0015, 0060-0070, 0078), such that the sensors of Penders would be capable of producing sensor data relating to environmental conditions such as temperature or some external stimuli such as light or sound.
However, neither Shahidullah nor Penders specifically teaches monitoring the external stimuli and a set of environmental conditions exposed to the unborn child based on sensor data from a sensor device and identifying, by the computing device, the external stimuli exposed to the unborn child by utilizing the sensor data from crowd-sourced data, data from wearable devices, and/or external sensor data. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored and identified (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, including the identification of stimuli, and system of Peters, including wearable or external sensor data measuring parameters of the user, with the stimuli monitoring taught by Granier-Deferre, which could be performed using the accessory of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data indicating a severity and type of medical condition (Paragraph 0081). Granier-Deferre additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 100—gross hearing impairment can be screened; Page 99—can additionally determine a state of alertness, although this has some difficulties). Shahidullah additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…after some subsequent tests, the fetus may be considered to be in an unresponsive state…if after subsequent tests, the fetus failed to respond to the sound a possible diagnosis of deafness was considered…for fetuses who did not respond to sound but did respond to light after subsequent tests, the fetus was considered to possess a hearing impairment).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal that is different from a response by a healthy child to the stimuli, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders nor Granier-Deferre specifically teaches wherein the expected response to the stimuli is determined based on information stored by a knowledge corpus. 
Udoh (US 20160174840 A1) teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 

Regarding claim 2, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches determining the set of environmental conditions associated with the response to the external stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), wherein the detecting the deviation is further based on the response to the external stimuli under the environmental conditions deviating from the expected response to the stimulus under the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness). Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant) as well as that the deviation is indicative of hearing loss or vision loss in the unborn child (Page 144—if the fetus failed to respond to sound a number of times, it was considered to have exhibited an abnormal response to the sound stimulus and to possess a hearing impairment). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data.
Regarding claim 3, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising detecting a number of deviations that meet a threshold number of deviations between the response to the stimuli and an expected response of the unborn child to the stimuli (Fig. 1—the testing methodology provides a set number of stimulus administrations/response measurements, such that a threshold number of deviations, or periods with abnormal response, are detected), wherein the executing the deviation instructions is based on the detecting the number of deviations that meet the threshold number of deviations (Page 144—if the infant presents an abnormal response, i.e. no response, in all of the testing instances, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 4, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the executing the deviation instructions is further based on the detecting the number of deviations that meet the threshold number of deviations within a threshold period of time (Page 144—if the infant presents an abnormal response, i.e. no response, within the set amount of time  of 2.5 seconds for sound or 20 seconds for light in all of the testing instances, which take place over a set period of time as each subsequent test takes place one week later for a total threshold period of time of either two or three weeks, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 5, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches further comprising determining the deviation instructions based on criteria (Fig. 1—the deviation instructions may comprise performing an additional sound stimulus test and/or a light stimulus test, depending on the previous deviation…the responses or the deviations would then be used to determine whether further tests were required, whether the child could be considered to have normal hearing, or whether the child could be considered as possibly deaf), wherein the executing the deviation instructions is further based on the determined deviation instructions (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 6, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the criteria is selected from a group consisting of: type of deviation (Page 144—deviations may be a lack of response to light or a lack of response to sound); degree of deviation (Page 144—a deviation is noted when a fetus does not respond to a stimulus within a chosen amount of time, such that the degree of deviation may be seen as zero deviation versus complete deviation, i.e. no response); information regarding a health of a mother associated with the unborn child (Page 143-144—subjects—the studied fetuses were divided into two subsets, wherein a high-risk group had parents with hereditary deafness and the low-risk group had no family history of deafness); and external data regarding the deviation (Fig. 1—external data may include the number of previous stimulus tests and their responses).
Regarding claim 7, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Regarding claim 8, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Shahidullah additionally teaches identifying different responses to different sets of stimuli under different environmental conditions (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons…detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness). Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant). 
While Shahidullah teaches generally that an expected response is known (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders nor Granier-Deferre specifically teaches wherein this data is stored by a knowledge corpus. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051) such that some of the data may be historical. Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh such that the knowledge corpus would include historical data corresponding to the different responses to different stimuli in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 9, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 8. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah,  Penders, and Granier-Deferre with the knowledge corpus of Udoh such that the knowledge corpus would include data corresponding to the different responses to different stimuli and the subsequent corresponding health conditions in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 10, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Penders additionally teaches wherein a service provider at least one of creates, maintains, deploys, and supports the computing device (Paragraph 0080-0081—the server may store software updates and automatically update or modify the application for easier or better use by the user).
Regarding claim 12, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). Udoh additionally teaches wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah and Penders to utilize the cloud environment of Udoh in order predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location, as well as to improve the storage ability of the system. 
Regarding claim 13, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. As described previously, Shahidullah teaches monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. Penders additionally teaches deploying a system, wherein the deploying the system comprises providing a computer infrastructure for performing various steps (Paragraph 0071-0072, 0077, 0080-0081—the system may be computer-implemented, utilizing a sensing module in communication with a computing device, in communication with a server wherein the server may store data and provide updates). Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Regarding claim 14, Shahidullah teaches receiving and monitoring sensor data from a sensor device corresponding to movement patterns of an unborn child (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus; Page 144—apparatus—observations of the fetus were obtained by ultrasonography using an Ultramark 4 plus ultrasound machine); 
Identifying external stimuli associated with the movement patterns based on another sensor (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined… a BBC microcomputer controlled the presentation of stimuli) and generally identifying the type of stimuli (see Fig. 1—presentation of light or sound stimuli in a methodology for antenatal detection of deafness);
Generating a plurality of records, each having a dataset identifying the stimuli, corresponding movement patterns associated with the stimuli, and health condition information (Fig. 1—the methodology includes identifying the stimuli of light or sound, whether or not the fetus moves in a way associated with the stimuli, and whether the fetus is considered as hearing or as possibly deaf);
Identifying a health condition in a child based on actual responses to the stimuli and expected responses to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing an action based on the identified health condition (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). . Penders further teaches the system may include an accessory that is a wearable device (Paragraph 0011-0012, 0055, 0059—the accessory may be one of a wristband, bra clip, belly patch, support belt, or an accessory integrated into clothing) or an external device (Paragraph 0055—an accessory includes any item that is positionable in proximity to a user, for example on a sleeping surface, on or in an object near the user, on a computing device, in the same room as the user, carried by the user…), where the accessory may include a sensor (Paragraph 0059) where the sensor may be a physiological sensor, an acoustic sensor, an ultrasound sensor, an optical sensor, and/or a temperature sensor (Paragraph 0015, 0060-0070, 0078), such that the sensors of Penders would be capable of producing sensor data relating to environmental conditions such as temperature or some external stimuli such as light or sound.
However, neither Shahidullah nor Penders specifically teaches monitoring the external stimuli and a set of environmental conditions exposed to the unborn child based on sensor data from a sensor device and identifying the external stimuli exposed to the unborn child by utilizing the sensor data from crowd-sourced data, data from wearable devices, and/or external sensor data. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored and identified (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, including the identification of stimuli, and system of Peters, including wearable or external sensor data measuring parameters of the user, with the stimuli monitoring taught by Granier-Deferre, which could be performed using the accessory of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data (Paragraph 0081).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders specifically teaches records of stimuli, responses, and health condition information are provided for storage in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition in a different unborn child. 
Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 15, Shahidullah, Penders, Granier-Deferre, and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches wherein the deviation instructions include at least one selected from a group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Regarding claim 16, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches determining environmental conditions associated with the response to the stimuli (Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons), and wherein the detecting the deviation is further based on the environmental conditions (Page 144—detection of possible hearing impairment depended on whether or not the fetus additionally reacted to the presence of light, such that a lack of response to light or sound indicated that the lack of reaction may not be an abnormal response, or deviation, but a period of unresponsiveness) such that the environmental conditions are relevant to the process of identifying a health condition of the fetus. Shahidullah further teaches that testing is performed under the same environmental conditions for each user (Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant). The combination of Shahidullah and Penders, as discussed above in this action, may be seen to teach a computing device performing the various method steps, which would include determining environmental conditions, in order to predictably improve the portability and remote usability of the system. Udoh additionally teaches a knowledge corpus of stored data as discussed above in this action, wherein the system may utilize the monitoring unit as an environmental sensor to measure ambient temperature or humidity (Paragraphs 0042, 0056), which could be used to correspond with the stored data. The combination of Shahidullah, Penders, and Granier-Deferre and Udoh may thus be seen to teach causing the computing device to determine environmental conditions associated with the stimuli, wherein the plurality of records further identify the environmental conditions associated with the stimuli. 
Regarding claim 17, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 14. Shahidullah additionally teaches identifying the health condition comprises detecting a deviation between the actual response to the stimuli and an expected response of the unborn child to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
And the health condition is hearing loss or vision loss in the unborn child and the deviation is indicative of hearing loss or vision loss in the unborn child (Page 144—if the fetus failed to respond to sound a number of times, it was considered to have exhibited an abnormal response to the sound stimulus and to possess a hearing impairment).
Regarding claim 18, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer program product of claim 17. Shahidullah additionally teaches wherein identifying the health condition comprises detecting greater than a threshold number of deviations between the actual response to the stimuli and an expected response of the unborn child to the stimuli (Fig. 1—the testing methodology provides a set number of stimulus administrations/response measurements, such that at least a threshold number of deviations, or periods with abnormal response, are detected to indicate possible deafness; Page 144—if the infant presents an abnormal response, i.e. no response, in all of the testing instances, it is considered to possess a hearing impairment; Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth).
Regarding claim 19, Shahidullah teaches identifying external stimuli (Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined… a BBC microcomputer controlled the presentation of stimuli) and generally identifying the type of stimuli (see Fig. 1—presentation of light or sound stimuli in a methodology for antenatal detection of deafness), and 
 identifying, based on sensor data gathered by one or more sensor devices from crowd-sourced data, data from wearable devices, and/or external sensor data, actual responses to external stimuli by an unborn child under a set of environmental conditions (Page 144—the fetus was considered to have responded if it moved its head, trunk, or arms during the stimulus presentation or within the 2.5 seconds after the noise stimulus or during the 20 seconds of presentation of the sound stimulus; Page 144—sound and/or light stimuli were applied to the fetuses at known frequencies, distances, and/or time periods of exposure, after which fetal movement patterns were observed, such that the stimuli associated with movement were determined; Page 144—light was used as a controlled environmental factor to test whether the fetus was in an unresponsive state or failing to respond to the stimulus for other reasons; Page 144—procedure—the mother lay in a semi-recumbent position on a standard couch at a 45 degree tilt and testing procedures commenced after a 120 second period where no spontaneous movements were observed; Fig. 1—methodology for testing including use of light to indicate responsiveness of infant);
Identifying a health condition in a child based on a deviation between the actual responses to the stimuli and expected responses to the stimuli (Page 144—if the fetuses failed to respond to the first presentations of light and sound, they were tested again, such that additional deviations could be noted…if the fetus failed to respond to sound but responded to presentations of light, it was considered to have deviated from the norm and was given a possible diagnosis of deafness as it was considered to have exhibited an abnormal response to the sound stimulus; Fig. 1—the series of sound and light stimuli presentations, which would allow for a fetus to deviate from an expected response by not responding to the presented stimulus), 
and executing an instruction based on the identified health condition (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth; Page 146—the antenatal detection of hearing impairment provides certain advantages…).
Shahidullah does not specifically teach a processor, a computer readable memory, and a computer readable storage medium associated with a computing device such that the steps are performed by a computing. Penders teaches a system for monitoring health parameters (Abstract) wherein the system may include an ultrasound sensor (Paragraphs 0015, 0060) to monitor a fetus (Paragraphs 0017, 0021, 0058, 0061, 0063, 0101—may measure fetal movement, fetal heart rate, etc.) wherein the system utilizes a processor with a memory or other computer-executable components (Paragraphs 0057, 0071-0072, 0074) and transmits data between sensing devices and a server utilizing a computing device (Paragraphs 0013, 0077) such that the actions performed by the device constitute a computer-implemented method. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the system of Shahidullah with the system of Penders in order to predictably improve the portability and ease of use of the system, by reducing the number of separate components, as well as to improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location.
Shahidullah further describes the control of both the presented stimulus and environmental factors during testing (Page 144—apparatus and procedure—the sound stimulus uses a same, specific frequency and decibel level measured at the same distance from a speaker face, while the testing position and methods which may be seen as environmental factors are additionally controlled). . Penders further teaches the system may include an accessory that is a wearable device (Paragraph 0011-0012, 0055, 0059—the accessory may be one of a wristband, bra clip, belly patch, support belt, or an accessory integrated into clothing) or an external device (Paragraph 0055—an accessory includes any item that is positionable in proximity to a user, for example on a sleeping surface, on or in an object near the user, on a computing device, in the same room as the user, carried by the user…), where the accessory may include a sensor (Paragraph 0059) where the sensor may be a physiological sensor, an acoustic sensor, an ultrasound sensor, an optical sensor, and/or a temperature sensor (Paragraph 0015, 0060-0070, 0078), such that the sensors of Penders would be capable of producing sensor data relating to environmental conditions such as temperature or some external stimuli such as light or sound.
However, neither Shahidullah nor Penders specifically teaches identifying, based on sensor data from crowd-sourced data, data from wearable devices, and/or external sensor data, the external stimuli. Granier-Deferre teaches various methods for prenatal hearing tests based on exposing the fetus to sound stimuli at set frequencies and decibel levels (Page 94) with a set of environmental conditions (Page 94-95—subjects—foetal daily external sound environment and any factors that might affect reactivity during the test session were assessed), wherein it is described that “given the nature of the intra-uterine noise…a certain amount of masking would be expected” that known works for observing fetal response to noise have been “performed using pure tones” with “effective intensities…measured at the mother’s abdominal wall or up to 30 cm above it” such that the combination of external stimuli and environmental conditions are monitored and identified (Page 94). It may thus be seen that Granier-Deferre teaches that sound stimuli and environmental conditions may be monitored based on sensor data from a sensor device (the measurement means) in order to ensure that an effective intensity of the stimuli is at a desired decibel level and/or frequency. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, including the identification of stimuli, and system of Peters, including wearable or external sensor data measuring parameters of the user, with the stimuli monitoring taught by Granier-Deferre, which could be performed using the accessory of Penders, in order to ensure that stimuli are being exposed to the fetus at the desired decibel level and/or frequency to ensure accurate results.   
Penders additionally teaches, via the computing device, the execution of various deviation instructions, such as providing recommendations to the user, alerting a healthcare provider, or contacting emergency services based on the indication of the sensor data indicating a severity and type of medical condition (Paragraph 0081). Granier-Deferre additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 100—gross hearing impairment can be screened; Page 99—can additionally determine a state of alertness, although this has some difficulties). Shahidullah additionally teaches that the sensor data may indicate a severity and type of medical condition (Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…after some subsequent tests, the fetus may be considered to be in an unresponsive state…if after subsequent tests, the fetus failed to respond to the sound a possible diagnosis of deafness was considered…for fetuses who did not respond to sound but did respond to light after subsequent tests, the fetus was considered to possess a hearing impairment).
While Shahidullah teaches generally that an expected response is known and relates to a healthy or typical status of the foetus (Page 143—the absence of a change in heart rate or movement in response to acoustic stimulus may be indicative of some form of hearing impairment; Page 144—if the fetus responded to both stimulus presentations, it was regarded as exhibiting a normal response to the sound stimulus…if after subsequent tests, the fetus failed to respond to the sound the fetus was considered to have exhibited an abnormal response) and Penders generally teaches that fetal parameters may be normal or may somehow indicate distress, implying a deviation from normal, as well as the storage of many users’ health parameters (Paragraph 0017—there may be a fetal subset of the plurality of parameters of interest; Paragraphs 0021, 0058—the plurality of parameters of interest may include fetal movement, fetal heartbeat, fetal heart electrical activity, fetal kicks etc.; Paragraphs 0081-0082—the application may analyze the parameters of interest to provide recommendations or otherwise react to an indication of a state of distress, and the system may include access to all users’ data), neither Shahidullah nor Penders specifically teaches expected responses to stimuli are stored in a knowledge corpus, where the information stored by the knowledge corpus is utilized to identify a health condition. 
Udoh teaches a system for monitoring physiological parameters of a subject utilizing monitoring units like sensors and a microcontroller adapted to communicate to a network or cloud system (Abstract), including a knowledge corpus in the form of a network or cloud system which may include a plurality of data representing health conditions from a plurality of users (Paragraph 0018), where the plurality of data from the plurality of users can be adapted to monitor various conditions including antenatal or fetal conditions from multiple users continuously for a period of time (Paragraph 0051). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah, Penders, and Granier-Deferre with the knowledge corpus of Udoh in order to predictably improve the diagnostic ability of the system by allowing for comparisons to a larger database of users, which would allow for comparison to a greater number of conditions and a greater number of sensor-based data, such that accuracy of diagnosis would be improved. 
Regarding claim 20, Shahidullah, Penders, Granier-Deferre and Udoh teach the system of claim 19. Shahidullah additionally teaches wherein the computer-executable instruction include at least one selected from the group consisting of: sending an alert (Page 145—all those who passed the health visitor test passed the antenatal test, whereas all who failed the health visitor test also failed the antenatal test…the correspondence suggests that the devised test could be utilized, at the least, to indicate a necessity of taking the health visitor auditory assessment after birth). Penders additionally teaches wherein deviation instructions could include at least one selected from the group consisting of: modifying a setting on a medical device; sending an alert to a user device associated with a caretaker of the unborn child; and scheduling an appointment (Paragraph 0081—may modify the application to better measure, monitor, and/or display health parameters…may provide recommendations, or alerts, to the user or to healthcare providers…may automatically contact an emergency service, akin to scheduling an emergency appointment). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Shahidullah with the system of Penders in order to predictably improve the ability of the system to be used remotely, such that diagnostic analysis could be performed outside of a physician’s office or other specialized location by a non-skilled individual to inform them when further intervention is required.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shahidullah in view of Penders, further in view of Granier-Deferre, further in view of Udoh, further in view of Kumar (US 20070130287 A1).
Regarding claim 11, Shahidullah, Penders, Granier-Deferre and Udoh teach the computer-implemented method of claim 1. However, none of Shahidullah, Penders, Granier-Deferre and Udoh specifically refers to any particular payment method for performing the method steps of monitoring the stimuli, monitoring the response to the stimuli, detecting the deviation, and executing the deviation instruction. Kumar teaches a system and method for network-based monitoring of physiological data using at least one patient-side device to collect the data (Abstract) wherein the system may include fetal ultrasound monitoring devices whose measurements are evaluated and stored over the internet (Paragraph 0232), wherein the system may provide services on a subscription or fee basis (Paragraphs 0275-0276, 0278—providers may pay a one-time cost for enabling their devices and supporting them, or may be billed on a monthly basis or other subscription basis).
Response to Arguments
Applicant’s arguments, see Page 13 of applicant's remarks, filed 29 August 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 U.S.C. 101 has been withdrawn. 
Applicant’s arguments, see Page, filed 29 August 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 10 have been fully considered and are not persuasive.  
While applicant argues that “no proper combination of the applied art teaches or suggests each and every feature of the claimed invention”, specifically that the prior art “fails to teach or suggest ‘identifying, by the computing device, the external stimuli exposed to the unborn child by utilizing the sensor data from crowd-sourced data, data from wearable devices, and/or external sensor data’”, no definition of “identifying” has been given which would preclude the prior art from being relied upon to teach the limitation through teachings relating to the external stimuli being produced at known frequencies or tones by devices controlled by a microcontroller (Shahidullah) which would inherently identify the stimuli by producing it according to some preset standard, or through teachings relating to the general control of stimuli and the environment (Granier-Deferre), such that combination with various wearable and external sensors (Penders) would be obvious to use for the express purpose of controlling the testing environment to ensure accuracy. While applicant argues that Penders and Udoh are silent to using sensors to monitor patients to identify external stimuli and environmental conditions, the sensors of Penders and Udoh, in monitoring the patient physiology, may already be seen to be monitoring possible stimuli (such as light or sound) and environmental conditions (such as temperature) such that a combination would be well within the realm of one having ordinary skill in the art. This is further supported by the lack of definition for “external” and “environmental”, as even monitoring a pregnant patient’s body would be monitoring possible stimuli which are external to the fetus itself, and which does provide the environment of the fetus. Furthermore, Penders describes the use of external sensors which may be placed in a room or on an object for monitoring of the user, such that additional factors of external stimuli or environmental conditions would necessarily be monitored by such a sensor.
While the applicant argues that Granier-Deferre selects tones based on past works, and that neither Granier-Deferre nor these past works appears to suggest measuring the tone with a sensor, the phrasing of “effective intensities” rather than an actual intensity itself suggests monitoring of the tone, while the discussion of desired intensity suggests motivation to control the presented tones, and thus to monitor them with sensors such as those discussed in Penders and Udoh. Furthermore, applicant’s argument that the recited “knowledge corpus” relies upon a comparison between a response to the identified stimuli and an expected response and is thus not taught by the prior art is not persuasive in light of the above arguments re: the teaching of the identification of the stimuli and the previously presented rejections relating to the determination of an expected response and a comparison between the stimuli and response (particularly, Shahidullah, which describes expected responses to two different types of stimuli which are known, see Fig. 1).
	Independent claims 14 and 19 remain rejected for similar reasons. The rejections of claims 1-20 are thus maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791